Title: Mercy Otis Warren to Abigail Adams, 11 February 1783
From: Warren, Mercy Otis
To: Adams, Abigail




ante 11 February 1783



Did I feel myself conscious of any inclination to suspend a Correspondence that has given pleasure I should feel a little Awkward in the Renewal. But as I stand acquited to my own Heart of the least distance or indifference where the warm glow of friendship subsists I Readily snatch up the pen, and Even Rejoice that the Dreary storm, the incumbered Road, and the severe season has given me an opportunity to testify my illacrity to Embrace your proposal.
And though the pace of Nature is so universally chilled, that Thought may be stiffned thereby And the Ideas Run slow, yet the last which will die in my Bosom are those social Feelings which only Deserve the Name of Genuine Friendship. Martyred Word! Hackneyed, Mangled: prostituted Name! But I Beleive the Next Revolution that makes her Blush, it will become unfashionable to acknowledge her Existence.
But as Language with some yet means more than a Compliment, I imagine you will be Really Gratifyed when in Reply to your Wishes I tell you my late letters gave me that kind of satisfaction which None but the Maternal Heart can feel when Addressed by a son long absent, amiable and affectionate and in a situation Eligiable to himself.
That you my Dear Madam May have the completion of your wishes in the Company of Those you hold most dear but a thousand Motives prompt me to hope it May be on the American shore.
Come to Milton and let me tell you some of them—as well as the Reason why I break off thus Abruptly.
